Citation Nr: 1502733	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the U.S. Army from November 2002 to June 2003 and additional U.S. Army Reserves (USAR) service from June 2003 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A videoconference Board hearing was held at the RO in June 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

In March 2012 and April 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral shin splints.  The requested examination occurred in May 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran does not experience any current bilateral shin splints which could be attributed to active service.


CONCLUSION OF LAW

Bilateral shin splints were not incurred in active service.  38 U.S.C.A. §§ 101(22), 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September 2007 and in March 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the September 2007 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for bilateral shin splints.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the September 2007 VCAA notice was issued prior to the currently appealed rating decision issued in September 2008; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ (AVLJ) noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted the issue as including entitlement to service connection for bilateral shin splints.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

It appears that certain of the Veteran's service treatment records are missing and possibly lost.  In January 2008, VA's Records Management Center (RMC) notified the AOJ that the Veteran's service treatment records were not available at that facility.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  The AOJ sent the Veteran a letter in April 2008 requesting that he provide copies of any service treatment records which were in his possession.  There is no record of a response from the Veteran.  The AOJ subsequently determined in a formal memorandum to the file dated in June 2008 that the Veteran's complete service treatment records were not available for review.  The RO notified the Veteran by letter in June 2008.  The Veteran's available service treatment records have been associated with his VBMS electronic paperless claims file.  Having reviewed the record evidence, the Board concludes that all of the Veteran's available service treatment records have been obtained and further efforts to attempt to obtain additional service treatment records would be futile. 

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Bilateral Shin Splints

The Veteran contends that he incurred bilateral shin splints during a period of ACDUTRA in the U.S. Army from November 2002 to June 2003 or during a period of USAR service from June 2003 to April 2007.  He specifically contends that his bilateral shin splints forced him to retire from the USAR in 2007.

Laws and Regulations

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes active duty and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (emphasis added).  Active duty for training (ACDUTRA) includes full-time duty in the Armed Forces performed by Reserves for training purposes and includes full-time duty performed by members of the National Guard of any State.  Inactive duty for training (INACDUTRA) generally means duty (other than full-time duty) prescribed for Reserves and duty (other than full-time duty) performed by a member of the National Guard of any State.  38 U.S.C.A. §§ 101(21), 101(23) 101(24) (West 2014); 38 C.F.R. §§ 3.6(a), (c), (d) (2014).

The Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131 (West 2014).  To establish status as a "Veteran" based on "active duty for training," the claimant must establish that he was disabled resulting from an injury or disease incurred in or aggravated during the line of duty during that period; based on "inactive duty for training," the claimant must establish that he was disabled resulting from an injury incurred in or aggravated during the line of duty during that period.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1(d), 3.6 (a), (c), (d); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

If the claimant does not qualify as a "Veteran" with respect to a particular claim, then the claimant is not entitled to the presumption of soundness or aggravation as to that claim.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Paulson, 7 Vet. App. at 469-471.  Similarly, the claimant is not entitled to the benefit of the legal presumptions pertaining to service connection for certain disabilities.  See Biggins v. Brown, 1 Vet. App. 474, 478 (1991).  

Further, the fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need to establish that the claimant also is a "Veteran" for purposes of a period of ACDUTRA and a period of INACDUTRA where the claims are premised on a period of ACDUTRA and on a period of INACDUTRA.  Mercardo-Martinez v. West, 11 Vet. App. 415, 419 (1998).  The Court has interpreted 38 U.S.C.A. § 101(24) as meaning that ACDUTRA (and INACDUTRA) will not be considered "active military, naval, or air service" unless the claimant previously established service connection for a disability incurred in such service.  See Mercardo-Martinez, 11 Vet. App. at 419; Paulson, 7 Vet. App. at 469-470; Biggins, 1 Vet. App. at 477-478.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because bilateral shin splints are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for bilateral shin splints.  The Veteran contends that he incurred bilateral shin splints during active service and, in fact, this disability forced him to retire from the USAR in 2007.  The record evidence does not support the Veteran's assertions regarding the existence of any current disability due to bilateral shin splints which could be attributed to active service, however.  The Veteran's available service treatment records show that he experienced bilateral shin splints while he was on ACDUTRA.  For example, at an enlistment physical examination in August 2001 prior to his period of ACDUTRA, clinical evaluation of the Veteran was normal.  He reported that he was in good health and denied all relevant pre-service medical history.

On outpatient treatment in January 2003 while on ACDUTRA, he complained of sharp bilateral shin pain that he rated as 8/10 on a pain scale (with 10/10 being the worst imaginable pain) and had been present for a week.  His bilateral shins were painful when running.  Physical examination showed tenderness to palpation in the bilateral medial shins.  The assessment was shin splints.  The Veteran was given Motrin 800 mg and advised to wear soft shoes for 5 days.

The Veteran was diagnosed as having probable bilateral shin splints "related to running" in January 2004.  The Veteran received a temporary physical profile later in January 2004 for bilateral medial calf pain with running since basic combat training in January 2003.  

On private outpatient treatment later in January 2004, the Veteran complained of bilateral lower leg pain.  He rated his pain as 5/10 on a pain scale and as 10/10 when running.  Physical examination showed tenderness to palpation over the anterior and medial lower leg, right greater than left, and increased pain with passive dorsiflexion and extension of the toes.  The impression was bilateral shin splints.

The Veteran's temporary physical profile was renewed in April 2004 due to "leg pain since 11/02 after basic training."  It was noted that the Veteran could walk on a treadmill for 30 minutes and run 4-5 minutes "before experiencing sharp pains bilaterally in shins and has to stop."

In July 2004, the Veteran was diagnosed as having intermittent bilateral lower extremity compartment syndrome "brought on by running and relieved by rest."  

On private outpatient treatment later in July 2004, the Veteran's complaints included bilateral lower extremity pain on exertion which prevented him from running.  "He is limited in his activities with the Army Reserve."  He rated his right leg pain as 8/10 on a pain scale and his left leg pain as 7/10.  Physical examination showed a full range of motion of the bilateral lower extremities, "good motor power in plantar flexion and extension," intact deep tendon reflexes and heel-toe walking, and no atrophy of the bilateral lower extremities.  The impression was intermittent exertionally-related transient compartmental syndrome.

On private outpatient treatment in February 2005, the Veteran's complaints included soreness over the anterior compartment of the shins and the anterior shins.  He reported that, after performing an in-service physical where he walked 21/2 miles, he collapsed, "was unable to move his legs, unable to weight bear, and unable to do most activities.  He [also] had significant pain."  He denied any numbness, tingling, radiating pain, or paresthesias.  He rated his pain as 0-1/10 (or the least pain) and characterized it as "dull and achy.  It was 10/10 markedly severe after his exercise.  This was fairly recently."  Physical examination showed a full range of motion of the bilateral lower extremities, no significant pain to compression, and no tension "but there is some herniation through venous fascial opening."  The impression was intermittent compartment syndrome.

In October 2006, the Veteran complained of persistent left leg pain.  "He states it is definitely related to his activities.  He does the fast walk activity for the military and finds he has significant pain afterwards that last[s] for four to six weeks and limits his activities.  His pain is activity related."  He denied numbness, tingling, radiating pain, or paresthesias.  "He has done flexibility and stretching several times every day and still has not had resolution."  He described his pain as "sharp and burning when it occurs in the anterolateral aspect of the leg."  Physical examination showed a full range of motion of the bilateral lower extremities with the "left calf...actually a little smaller than the right through [the] mid muscular area...[and] similar at the ankle and similar at the thigh," no knee effusion or crepitation, no anterior ankle laxity, and a negative fibular shift.  The diagnosis was intermittent leg pain "consistent with exertional compartment syndrome."  The private clinician stated, "I suspect he has permanent disability that is going to prevent him from running, walking, and prolonged weight bearing as required by the military."  The clinician noted that imaging studies were not obtained because they would not be helpful.  

The Veteran received a permanent physical profile in March 2007, just prior to his honorable discharge from the USAR, for intermittent lower extremity compartment syndrome.  

The post-service evidence also does not support granting the Veteran's claim of service connection for bilateral shin splints.  It shows that, although the Veteran has complained of experiencing bilateral shin splints since his service separation, he does not experience any current disability due to bilateral shin splints which could be attributed to active service.  For example, the Veteran stated on a January 2008 VA Form 21-4138 that his bilateral shin splints "developed while in basic training."  He also stated that "running or speed walking resulted in severe pain and inflammation to my lower legs" during service.  He stated further that he could not participate in sports due to his bilateral shin splints.  

The Veteran testified at his June 2011 Board hearing that he experienced bilateral shin splints during basic training and he was a registered emergency medical technician (EMT).

On VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in March 2012, the Veteran complained of daily bilateral shin splints "with walking more than 50 yards."  A history of bilateral shin splints in service and a post-service diagnosis of transient compartment syndrome was noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied that flare-ups impacted function of the bilateral lower extremities or knees.  He had full flexion and extension of both knees and both ankles and no functional loss or impairment following repetitive testing.  Physical examination showed tenderness to palpation on the joint line or soft tissues of both knees, normal muscle strength, no joint instability, tenderness at the anterolateral border of the bilateral tibias, pain with resisted dorsiflexion of the ankles, and pain in the anterior legs on ambulation, tenderness in the sinus tarsi region of the ankle, and mild chronic ankle swelling.  X-rays of the knees showed no traumatic or degenerative arthritis or patellar subluxation.  X-rays of the ankles were normal.  The VA examiner opined that it was less likely than not that the Veteran's claimed bilateral shin splints were related to active service.  The rationale for this opinion was:

The Veteran became symptomatic of what sounds like shin splints and exertional compartment syndrome whilst in the military and is still symptomatic of such; however, there has never been objective evidence of such a diagnosis with an [magnetic resonance imaging (MRI) scan] or compartment pressure measurement pre and post exercise.  I cannot objectively make this diagnosis without objective evidence and therefore cannot assign it service connection without such.

The diagnosis was bilateral shin splints.

On VA knee and lower leg conditions DBQ in May 2014, the Veteran's complaints included constant dull pain "that is exacerbated by prolonged ambulation.  He cannot go up and down stairs."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, and his VBMS electronic paperless claims file.  Physical examination showed a full range on extension and flexion of the knees, no tenderness to palpation in the soft tissues or joint lines of either knee, normal muscle strength and joint stability, bilateral shin splints.  X-rays of the knees shows no traumatic or degenerative arthritis and no evidence of patellar subluxation.  X-rays of the bilateral tibias were negative.  The VA examiner opined that it was less likely than not that the Veteran's claimed bilateral shin splints were related to active service.  The rationale for this opinion was:

Aside from subjective pain symptoms, the [Veteran] has a normal physical examination and normal radiographic studies.  There is no objective evidence to confirm the diagnosis of shin splints.  Without confirming objective data, I cannot state that the Veteran's current condition is service connected.

The diagnosis was bilateral shin splints.

The Board notes that the presence of a mere symptom (such as bilateral shin pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Service records refer to the Veteran's reported symptoms but do not contain supporting clinical observations or imaging studies.  The October 2006 private physician noted a diagnosis of compartment syndrome without any observed clinical abnormalities or obtaining any imaging studies.  The May 2014 VA examiner noted that the Veteran's physical examination and x-rays were completely normal and the only reported finding was his "subjective pain symptoms."  More importantly, the May 2014 VA examiner opined that it was less likely than not that the Veteran's claimed bilateral shin splints were related to service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board also notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced bilateral shin splints at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the record evidence indicates that the Veteran experienced bilateral shin splints while on ACDUTRA, and although service connection may be granted for injuries incurred on ACDUTRA, the record evidence does not suggest that the Veteran experiences any current disability due to bilateral shin splints (other than continuing complaints of bilateral shin pain) which could be attributed to active service.  The Veteran finally has not identified or submitted any evidence, to include a medical nexus, which demonstrates that he experiences current disability due to bilateral shin splints that is related to active service.  In summary, the Board finds that service connection for bilateral shin splints is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board acknowledges that the Veteran has medical training as a registered EMT and he contends that he has current disability due to bilateral shin splints.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, the Board finds that, despite his medical training as an EMT, the Veteran is not competent to diagnose bilateral shin splints.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  As the VA examiner noted in May 2014, "confirming objective data" is required to diagnose this disability and such data is not present in this case.  In other words, bilateral shin splints do not involve a simple identification that a layperson, or even the Veteran as an EMT, is competent to make on his own.  The Board acknowledges and considered the Veteran's competent reports of leg pain on ambulation and in-service and post-service medical notations of compartment syndrome.  However, the Board places low probative weight on this evidence as it is not supported by clinical observation and pathology.  The Board places much greater weight on the objective evidence that is present in this case indicates that the Veteran does not experience any current disability due to bilateral shin splints which is related to active service.  Therefore, and especially in light of the objective evidence showing no current disability due to bilateral shin splints which could be related to active service, the Board finds that the Veteran's lay statements and hearing testimony regarding the existence of such current disability are not competent and, as such, less than probative on the issue of whether his claimed bilateral shin splints are related to active service.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for bilateral shin splints is denied.



____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


